UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 5, 2008 GERBER SCIENTIFIC, INC. (Exact name of Registrant as specified in its charter) CONNECTICUT 1-5865 06-0640743 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut 06074 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, including area code: (860) 644-1551 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 6, 2008, Gerber Scientific, Inc. (the “Company”) issued a press release that commented on expectedfinancial results for the fiscal quarter ended July 31, 2008, which is the first quarter of the Company’s 2009 fiscal year.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and incorporated in this Item 2.02 by reference. The Company has not filed its Quarterly Report on Form 10-Q for the first quarter of its 2009 fiscal year.As a result, the comments on expectedfinancial results are subject to change to reflect any necessary corrections or adjustments, or changes in accounting estimates, that are identified prior to the time the Company is in a position to complete that filing. Item 2.05Costs Associated with Exit or Disposal Activities On August 5, 2008, the Company took action to reduce its global work force by approximately 135 employee positions or about 6 percent of its worldwide employee base.This reduction is in response to a significant softening in demand for the Company’s ophthalmic lens processing and apparel and flexible materials equipment during the fiscal first quarter ended July 31, 2008.The reduction in workforce occurred through the identification of opportunities to consolidate certain functions within the Company. The Company currently expects to record approximately $1.0 million in charges for severance benefits, all of which will be in the form of cash termination benefit payments, during the fiscal second quarter ending October 31, 2008. Item 9.01Financial Statements and Exhibits d) Exhibits The following document is being furnished as an Exhibit to this report: Exhibit Number Description of Exhibit 99.1 Press release dated August 6, 2008, issued by Gerber Scientific, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GERBER SCIENTIFIC, INC. August 8, 2008 By: /s/John J. Krawczynski John J. Krawczynski Vice President, Chief Accounting Officer and Corporate Controller (On behalf of the Registrant and as Principal Accounting Officer)
